DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 07/26/2022, in which Claim(s) 1-11, and 13-19 are presented for examination. Claim(s) 1, 2, 3, 9-10, 13 and 17-18, are amended. Claim(s) 12 and 20, are cancelled. No claim(s) are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.

Examiner’s Note
Status identifier for claim 18 should be (Currently Amended) instead of (Previously Presented) since the claim 18 filed on 07/26/2022 is amended.


Response to Arguments
Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and are persuasive. The rejection of 35 U.S.C. § 103 have been withdrawn in view of the amendment to claim.

Allowable Subject Matter
Claims 1-11, and 13-19 are allowed.
The following is an examiner's statement of reasons for allowance:
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claim(s) 1, and 17, the prior art of record (Shivam et al. (US 2019/0045412 A1; hereinafter Shivam) in view Bhatia et al. (US 2018/0288179 A1; hereinafter Bhatia)) does not disclose:

“determine an optimal communication path between (i) a first network stack on which the IoT device communication application resides, and (ii) the IoT device, based on the stored geographic location IoT device data; 
calculate a first communication path between the IoT device and the first network stack disposed at a first network stack location for the IoT device communication application; 
calculate a second communication path between the IoT device and a second network stack disposed at a second network stack location, different from the first network stack location, for the IoT device communication application; 
compare the first and second communication paths; RCE Amendment in U.S. Appl. Ser. No. 16/353,558 Page 2 of 1061137CIP (61194) PATENT 
determine, based on the comparison of the first and second communication paths, that the second communication path is an optimal communication path” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Shivam discloses “switching communication pathways between a mobile device and connected “Internet of Things” (IOT) device” ([0001], [0022], [0030-0035] and [0056]). Similarly, Bhatia teaches “An Internet-of-Things (IOT) proxy” (Abstract and [0034]). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497